An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

PARK CENTRAL PLAZA  LLC, A
NEVADA LIMITED LIABILITY
COMPANY,

NO. 67805

   
   
  
 

Appeilant,

FELEE

DEC 0 2 2915

_ TRéSIE ‘w: LINDEMAN
CLEQK QF SUPQEME COURT

BY

vs.
NEVADA STATE BANK,  NEVADA
CORPORATION AND FINANCIAL
INSTITUTION,

 

Respondent.

 

DEPUTY CLERK.

 

ORDER DI 8M1 SSING APPEAL

Pursuant- . to the Stipulation 0f the parties, and cause
appearing, this appeal is dismissed; The parties Shall bear their own costs
and attm‘ney fees. NRA? 142(k)).

It is so ORDERED.

CLERK OF THE SUPREME COURT
TBACIE K. LINDEMAN

BY: I

cc: Honl Susan Scann, District J udge
J anet Trust, Settlement Judge
Howard Kim & Assaciates
Maupin NayIGr PSI-aster
Eighth District Caurt Clerk

SUPREME CGum‘
OF
NEVADA

CLERK'S ORDER
I (OJ-m: 64%;»